Case 0:18-cv-61361-WPD Document 111 Entered on FLSD Docket 06/10/2020 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                   CASE NO. 18-61361-CIV-WPD

    MARIANNE JOFFE, DEBBE SCHERTZER,                   )
    and STEPHANIE RODRIGUEZ, individually              )
    and on behalf of all others similarly situated,    )
                                                       )
                                   Plaintiffs,         )
                                                       )
    v.                                                 )
                                                       )
    GEICO INDEMNITY COMPANY,                           )
    GOVERNMENT EMPLOYEES                               )
    INSURANCE COMPANY and GEICO                        )
    GENERAL INSURANCE COMPANY,                         )
                                                       )
                                   Defendants.         )
                                                       )




                   JOINT MOTION TO STAY ALL PRETRIAL DEADLINES
                     AND HOLD SUMMARY JUDGMENT IN ABEYANCE


          Defendants GEICO Indemnity Company, Government Employees Insurance Company,

   and GEICO General Insurance Company (“GEICO” or “Defendants”) and Plaintiffs Marianne

   Joffe, Debbe Schertzer, and Stephanie Rodriguez (“Plaintiffs”) (collectively, the “Parties”) hereby

   jointly file this Motion requesting that the Court stay all pretrial deadlines and hold any orders on

   GEICO’s and Plaintiffs’ motions for summary judgment in abeyance while the Parties seek

   approval of their settlement agreement.

          1.      On June 1, 2020, in accordance with In re: Coronavirus Public Emergency, Admin.

   Order 2020-24, ¶ 2 (S.D. Fla. Apr. 3, 2020), the Parties filed a joint motion requesting a new trial

   date and extension of all corresponding pretrial deadlines. [D.E. 105].
Case 0:18-cv-61361-WPD Document 111 Entered on FLSD Docket 06/10/2020 Page 2 of 6
   CASE NO. 18-61361-CIV-WPD
   Joint Motion to Stay all Pre-Trial Deadlines
    And Hold Summary Judgment in Abeyance
   Page 2

           2.      On June 3, 2020, the Court granted the Parties’ joint motion and ordered the parties

   to propose a new two-week trial calendar by June 10, 2020. [D.E. 108].

           3.      As set forth in detail in the Joint Notice of Settlement [D.E. 110], after engaging in

   extensive negotiations, the Parties reached a global settlement of both this case and a related class

   action, Roth v. GEICO General Insurance Company.

           4.      The Parties therefore request that the Court stay all pretrial deadlines as they seek

   approval of the settlement.

           5.      The Court has broad discretion to adjourn or stay proceedings incident to its power

   to control its own docket. See Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv.,

   Inc., 556 F.3d 1232, 1240 (11th Cir. 2009); see also Landis v. N. Am. Co., 299 U.S. 248, 254–55

   (1936) (stating that every court has the inherent power to “control the disposition of the causes on

   its docket with economy of time and effort for itself, for counsel, and for litigants”). Various

   circumstances justify staying proceedings in the district court, so long as the stay is not without

   proper justification. Trujillo v. Conover & Co. Commc'ns, 221 F.3d 1262, 1264 (11th Cir. 2000);

   Lisa, S.A. v. Mayorga, 232 F. Supp. 2d 1325, 1326 (S.D. Fla. 2002) (“The Eleventh Circuit has

   also recognized that a variety of factors may be considered when staying a case in favor of a related

   case in another court including issues of docket control and principles of abstention.”); McCabe v.

   Foley, 233 F.R.D. 683, 685 (M.D. Fla. 2006).

           6.      Here, good cause exists for this Court to stay all pretrial deadlines to allow the

   Parties to seek approval of their settlement, which will dispose of this case entirely. Gevaerts v.

   TD Bank, N.A., No. 11:14-CV-20744-RLR, 2015 WL 12533121, at *10 (S.D. Fla. Aug. 4, 2015)

   (staying the lawsuit and suspending all deadlines pending final approval of the settlement); US
Case 0:18-cv-61361-WPD Document 111 Entered on FLSD Docket 06/10/2020 Page 3 of 6
   CASE NO. 18-61361-CIV-WPD
   Joint Motion to Stay all Pre-Trial Deadlines
    And Hold Summary Judgment in Abeyance
   Page 3

   Airline Pilots Ass'n v. Velez, No. 314CV00577RJCDCK, 2016 WL 8722883, at *1 (W.D.N.C.

   Mar. 11, 2016) (“In light of the parties’ settlement in principle of all the consolidated cases in this

   matter, the Court finds that there is good cause to stay all current scheduling and filing deadlines

   pending the final approval of the parties’ proposed settlement.”).

           7.      In addition to a stay of all pretrial deadlines, the Parties request the Court hold in

   abeyance any orders on the Parties’ motions for summary judgment.

           8.      Summary judgment was fully briefed by both parties on February 11, 2020. [D.E.

   59, 63, 70, 72, 75-78]. Because the Parties were engaged in substantive settlement discussions, on

   June 2, 2020, GEICO filed an unopposed motion requesting that this Court hold summary

   judgment in abeyance until June 16, 2020. [D.E. 106]. The Court granted GEICO’s unopposed

   motion, which allowed the Parties to continue to explore settlement. [D.E. 109].

           9.      Given the settlement in this case, the Parties request that the Court hold in abeyance

   any orders on their motions for summary judgment as they seek approval of their settlement.

           10.     District courts routinely issue orders such as this to allow parties to pursue and

   finalize settlement without the threat of a pending summary judgment order. See Dugan v. Lloyds

   TSB Bank, PLC, No. C 12-02537 WHA, 2014 WL 12642172, at *1 (N.D. Cal. Apr. 24, 2014)

   (holding pending cross-motions for summary judgment and the trial schedule in abeyance until the

   final approval hearing of a class settlement); Etter v. Allstate Ins. Co., No. C 17-00184 WHA, 2018

   WL 5791883, at *5 (N.D. Cal. Nov. 4, 2018) (“Cross-motions for summary judgment were fully

   briefed and set to be heard before they were held in abeyance pending the filing of the motion for

   preliminary approval of this settlement.”); see also Ciccotelli v. Washington Mut., Inc., No. 5:10-

   CV-16, 2011 WL 13202233, at *2 (D. Vt. Sept. 26, 2011) (“At the August 2, 2011 hearing, the
Case 0:18-cv-61361-WPD Document 111 Entered on FLSD Docket 06/10/2020 Page 4 of 6
   CASE NO. 18-61361-CIV-WPD
   Joint Motion to Stay all Pre-Trial Deadlines
    And Hold Summary Judgment in Abeyance
   Page 4

   court informed the parties that it would hold JPMC’s summary judgment motion in abeyance for

   twenty-one days while Mr. Ciccotelli and JPMC engaged in settlement negotiations.”); R&B, Inc.

   v. Needa Parts Mfg., Inc., 418 F. Supp. 2d 684, 687 (E.D. Pa. 2005) (“The defendants filed a

   motion for partial summary judgment on March 31, 2004, but the Court held the motion in

   abeyance at the request of counsel while the parties engaged in settlement discussions.”); In re

   Taxable Mun. Bonds Litig., No. CIV. A. MDL 863, 1994 WL 532079, at *1 (E.D. La. Sept. 26,

   1994) (“I then held the summary judgment in abeyance at the request of lead counsel in order that

   they might pursue settlement negotiations.”).

           Accordingly, the Parties request that the Court (1) stay all pretrial deadlines and (2) hold

   any ruling on the Parties’ motions for summary judgment in abeyance while the Parties seek

   approval of the settlement.

   Dated: June 10, 2020


                                           Respectfully submitted,

                                           s/ Annette Urena Tucker
                                           Annette Urena Tucker
                                           Florida Bar No. 14838
                                           KAPLAN ZEENA LLP
                                           Florida Bar No. 14838
                                           2 South Biscayne Boulevard
                                           One Biscayne Tower, Suite 3050
                                           Miami, Florida 33131
                                           Telephone: (305) 530-0800
                                           Facsimile: (305) 530-0801
                                           annette.tucker@kaplanzeena.com

                                           Kymberly Kochis (pro hac vice)
                                           Alexander P. Fuchs (pro hac vice)
                                           EVERSHEDS SUTHERLAND (US) LLP
                                           1114 Avenue of Americas, 40th Floor
                                           New York, New York 10036
                                           Telephone: (212) 389-5082
Case 0:18-cv-61361-WPD Document 111 Entered on FLSD Docket 06/10/2020 Page 5 of 6
   CASE NO. 18-61361-CIV-WPD
   Joint Motion to Stay all Pre-Trial Deadlines
    And Hold Summary Judgment in Abeyance
   Page 5

                                           Facsimile: (212) 389-5099
                                           kymkochis@eversheds-sutherland.com
                                           alexfuchs@eversheds-sutherland.com

                                           Attorneys for Defendants

                                           /s/ Jacob L. Phillips
                                           Jacob L. Phillips
                                           Florida Bar No. 0120130
                                           Edmund A. Normand
                                           Florida Bar No. 0865590
                                           Normand PLLC
                                           3165 McCrory Place, Ste. 175
                                           Orlando, FL 32803
                                           Telephone: (407) 603-6031
                                           Facsimile: (888) 974-2175
                                           ed@normandpllc.com
                                           jacob.phillips@normandpllc.com

                                           Christopher J. Lynch
                                           Florida Bar No. 331041
                                           Christopher J. Lynch, P.A.
                                           6915 Red Road, Suite 208
                                           Coral Gables, Florida 33143
                                           Telephone: (305) 443-6200
                                           Facsimile: (305) 443-6204
                                           Clynch@hunterlynchlaw.com
                                           Lmartinez@hunterlynchaw.com

                                           Bradley W. Pratt
                                           Florida Bar No. 0094300
                                           Pratt Clay, LLC
                                           4401 Northside Parkway, Suite 520
                                           Atlanta, Georgia 30327
                                           Telephone: (404) 949-8118
                                           Facsimile: (404) 949-8159
                                           bradley@prattclay.com

                                           Tracy L. Markham
                                           Florida Bar. No. 0040126
                                           Southern Atlantic Law Group, PLLC
                                           2800 N. 5th Street, Suite 302
                                           St. Augustine, Florida 32084
                                           Phone: (904) 794-7005
Case 0:18-cv-61361-WPD Document 111 Entered on FLSD Docket 06/10/2020 Page 6 of 6
   CASE NO. 18-61361-CIV-WPD
   Joint Motion to Stay all Pre-Trial Deadlines
    And Hold Summary Judgment in Abeyance
   Page 6

                                           Facsimile: (904) 794-7007
                                           tlm@southernatlanticlawgroup.com

                                           Andrew Lampros (pro hac vice)
                                           Christopher B. Hall (pro hac vice)
                                           Hall & Lampros, LLP
                                           400 Galleria Parkway, Suite 1150
                                           Atlanta, GA 30339
                                           Phone: (404) 876-8100
                                           Facsimile: (404) 876-3477
                                           alampros@hallandlampros.com
                                           chall@hallandlampros.com

                                           Attorneys for Plaintiffs
